      Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DEBORAH BARONE,                               §       CIVIL ACTION NO. 4:20-CV-03950
                                              §
         Plaintiff,
                                              §
                                              §
                                              §
v.                                            §             JUDGE CHARLES ESKRIDGE
                                              §
JOHNSON & JOHNSON and                         §
ETHICON INC.                                  §
                                              §
                                              §
       Defendants.                                                      JURY DEMANDED
     REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO BIFURCATE TRIAL

        Did Plaintiff’s action accrue before October 19, 2012 (i.e., two years before she filed

suit)? The Court can answer that question as a matter of law—or a jury can.

        Rule 42(b) authorizes a separate trial to further convenience, avoid prejudice, and

maximize efficiency. As the Fifth Circuit has explained, courts enjoy discretion in ordering

bifurcation under Rule 42(b) when doing so furthers judicial economy. E.g., Malin Int’l

Ship Repair & Drydock, Inc. v. Veolia Es Special Servs., Inc., 369 F. App’x 553, 555 (5th

Cir. 2010) (affirming district court’s order granting a bifurcated trial); Lindsey v. Prive

Corp., 161 F.3d 886, 892 (5th Cir. 1998) (“Bifurcation is appropriate where convenient,

economical, or necessary to avoid prejudice.”). District courts in Texas are in accord. See,

e.g., Travelers Lloyds Ins. Co. v. Sherwin-Williams Co., No. CC-08-251, 2010 WL

4735815, at *1 (S.D.Tex. Nov. 15, 2010) (bifurcation was appropriate to expedite

resolution); see also Sanchez v. Gomez, No. EP-17-CV-133-PRM, 2020 WL 919160, at *1


                                               1
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 2 of 9




(W.D.Tex. Feb. 26, 2020) (avoiding prejudice alone justified bifurcation); Gauthreaux v.

Baylor Univ. Med. Ctr., 876 F.Supp. 847, 848 (N.D.Tex. June 2, 1994) (bifurcating liability

and damages was “conducive to expedition and economy”). And district courts across the

country overseeing pelvic mesh cases—like this one—have recognized that a separate trial

limited to the statute of limitations achieves the purposes embodied in Rule 42(b).

McBroom v. Ethicon, Inc., No. 2:20-cv-02127-PHX-DGC, 2021 WL 2661463 (D.Ariz.

June 29, 2021); Ex. G, Order Granting Mot. to Bifurcate at 2n.1, Crissman v. Ethicon, Inc.,

No. 2:20-cv-5426-SB-PLA (C.D.Cal. June 5, 2021); Ex. H, Tr. of Proceedings Mot. to

Bifurcate at 16:9-13, Gardner v. Ethicon, et al., No.4:20-cv-00067 (D.S.C. Sept. 15, 2020);

Heinrich v. Ethicon, Inc., No.2:20-cv-166-APG-VCF, 2021WL 2801961 at *1 (D.Nev.

Apr. 15, 2021). Plaintiff discusses the laws of other states at length, but that is irrelevant.

The question of a separate trial is governed by Rule 42(b). State law only matters in

providing the jury with proper instructions.

       McBroom is particularly instructive. Just last week, the court held a separate jury

trial on the statute of limitations. Start to finish, it lasted two business days. See Ex. I,

ECF Nos. 130, 133, Judge’s Civil Min., McBroom, No. 2:20-cv-02127-PHX-DGC

(D.Ariz. Sept. 13-14, 2021). McBroom is a prime example of how conducting a separate

trial on the statute of limitations maximizes efficiency. The same procedure, should this

case survive summary judgment, is appropriate here.

       A.     Bifurcation maximizes efficiency.

       Plaintiff argues at length about the discovery rule and attempts to add an extra

“wrongdoing” element—but the Fifth Circuit has rejected this very argument. Timberlake

                                               2
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 3 of 9




v. A.H. Robins Co., Inc., 727 F.2d 1363, 1365 (5th Cir. 1984) (the limitations period

commences “upon the plaintiff’s discovery of the injury or its cause. [No case] implies that

the statutory period should be tolled until the plaintiff learns that the defendant’s conduct

may have been wrongful.”); Porterfield v. Ethicon, Inc., 183 F.3d 464, 467 (5th Cir. 1999)

(“A cause of action accrues when the legal wrong is completed and the plaintiff is entitled

to commence suit, even if the party is unaware of the wrong.”); In re Mentor Corp. Obtape

Transobturator Sling Prod. Liab. Litig., No. 2004, 2016 WL 1493534, at *4 (M.D.Ga. Apr.

14, 2016) (applying Texas law; “Plaintiffs latch on to dicta in Childs that states that accrual

is tolled until the plaintiff discovers that her injury ‘was likely caused by the wrongful acts

of another.’ . . .Plaintiffs interpret this language to mean that their claims did not accrue

when they learned of a causal connection between the product and their injuries, but when

they learned that Mentor's ‘wrongful act’ caused their injury. The Court finds this argument

unpersuasive.”).

       The only issue the jury will determine is when Plaintiff was on notice—or should

have been—that her alleged injuries were related to her mesh. This requires only fact

testimony from Plaintiff and relevant treating physicians: Drs. Melvin Anhalt, Christina

Pramudji and Pinky Ronen, as well as limited medical records.

       Although Plaintiff says she needs “scientific testimony by sophisticated experts”

and evidence reflecting “why the design and distribution of the vaginal mesh devices is

alleged to have been bad in the first place” that is just not so. Plaintiff cites no authority to

suggest she needs expert (as opposed to fact) witness testimony to determine when she

knew, or should have known, she had a claim.

                                               3
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 4 of 9




       Plaintiff further contends that a separate trial will lead to duplication of evidence.

The McBroom court—among several others—rejected the same assertion: there, like here,

the plaintiff’s argument that “bifurcation would result in duplication of multiple witnesses,

duplication of the presentation of extensive documentary evidence, and would waste

money, time, and judicial resources” was a significant overestimation of the scope of a

statute of limitations trial. McBroom, 2021 WL 2661463 at *6; Ex.G, Crissman Order at

2n.1 (rejecting plaintiff’s duplication argument because “the time and resources potentially

saved by bifurcation overwhelmingly favor granting the motion”). A leading case on this

is Adams, finding bifurcation appropriate to reduce “a potentially weeks-long trial” to “a

matter of days.” ECF 155-1, Ex. F, Adams Order at 2-3. The Heinrich court described the

benefits of a bifurcated trial:

       The statute of limitations defense could be dispositive, and a trial on that
       issue will be far shorter than a trial on the merits. While there may be some
       overlap of testimony and evidence between the two trials, it will not be
       significant. And bifurcation avoids the prejudice to the defendants of having
       to argue seemingly conflicting positions to the jury, while imposing no
       prejudice upon the plaintiffs. A separate, preliminary trial on the limitations
       defense will promote judicial economy, avoid jury confusion of the issues,
       and prevent possible undue prejudice.

Heinrich., 2021 WL 2801961 at *1.

       With a separate trial, there will be no need to present the jury with evidence on

issues such as product development. As Gardner recognized, “[l]ogically, the number of

exhibits for a statute-of-limitations-only trial would similarly decrease from over 1,000 to

several dozen. A trial projected to last ten days becomes one that would last probably three

days.” Ex.H, Gardner Tr. at 16:9-1. Thus, there would not be significant overlap in the


                                             4
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 5 of 9




evidence presented during the separate trials, nor would separate juries need to resolve

issues reserved for the other jury. Id. at 17:11–16. Contrary to Plaintiff’s argument that a

separate trial will be a “pointless waste” of time, if the first jury decides Plaintiff’s action

is not time-barred, the second jury will be saved from hearing evidence about accrual—

allowing that jury to devote its efforts to substantive claims and defenses.

       B.     Bifurcation avoids undue prejudice.

       Whether at a separate trial or a “full” trial on the merits, Plaintiff must prevail

against the statute of limitations. A separate trial benefits Plaintiff as it will substantially

reduce the direct and cross examination testimony of key witnesses (such as Plaintiff and

her surgeons; Plaintiff’s and Defendants’ experts and company witnesses will not be

needed). See State Farm Fire & Cas Co v. Woods, 896 F.Supp. 658, 660 (E.D.Tex. 1995)

(“Bifurcation is the wisest course” when the opposing party has “not identified any

prejudice that will come to him from bifurcation” and the movant “has made convincing

assertions of prejudice.”).

       Further, a separate trial on the statute of limitation versus liability/damages will not

violate Plaintiff’s Seventh Amendment rights or impede on her right to a fair and impartial

jury. There is no violation where “evidence. . .may overlap in some respects, [but] the

second jury will not be asked to reexamine the facts decided by the first jury.” Ex.H,

Gardner Tr. at 17:14–16; see also ECF 155-1, Ex. F, Adams Order at 3. Similarly, if a

second trial is required in this case, both trials will deal with separate issues: (1) when

Plaintiff’s awareness of her injuries triggered accrual, and (2) whether Ethicon is liable for

Plaintiff’s alleged injuries. There will not be significant overlap in the evidence because

                                               5
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 6 of 9




the first trial focuses on Plaintiff’s knowledge (or what she should have known), while the

second trial would focus on Plaintiff’s proof that an alleged defect caused injury.

       A separate trial avoids prejudice to Defendants caused by the admission of evidence

on unrelated issues in a single trial. See Fed. R. Civ.P. 42(b); e.g., E.I. Du Pont de Nemours

v. Berkley & Co., 620 F.2d 1247, 1273 (8th Cir. 1980) (affirming decision to bifurcate to

“avoid the effect of evidence relevant to one issue spilling over and coloring evidence in

the other portion of the case”) (citation omitted). Bifurcation will protect Defendants from

the prejudice inherent in proving that Plaintiff knew or should have known the alleged

cause of her injuries while also proving that its product did not cause her injuries. Heinrich

similarly recognized this prejudice as a consideration for bifurcation. Heinrich, 2021 WL

2801961 at *1 (“[B]ifurcation avoids the prejudice to the defendants of having to argue

seemingly conflicting positions to the jury, while imposing no prejudice upon the

plaintiffs.”); Ex.H, Gardner Tr. at 16:15-17, 16:22-23 (“the Court finds that if it were to

decline to bifurcate, Defendants would be in a position to have to argue seemingly

contradictory positions to the jury…These seemingly contradictory positions could

confuse the jury and result in prejudice to Defendants.”). In Adams, the court found a non-

bifurcated trial would prejudice the defendants:

       [T]he defendants will suffer prejudice if the court does not bifurcate because
       they will be forced to argue to the same jury that Mrs. Adams knew or
       reasonably should have known by January 30, 2015 that she was injured and
       that another entity had caused her injury, but that the Zimmer implant did not
       actually cause her injury. These two conflicting contentions will confuse the
       jury and lead to potential prejudice to the defendants.




                                              6
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 7 of 9




ECF 155-1, Ex. F, Adams Order at 2. There is no comparable prejudice to Plaintiff:

“bifurcated trials will not force [plaintiff] to present two completely opposite arguments to

the jury in a manner that would erode credibility and coherence, as an unbifurcated trial

will compel the defendants to do.” See id.

       Without bifurcation, the statute of limitations defense requires Ethicon to present

arguments that, to a lay juror, may conflict with the defense of its product on the merits.

Heinrich, 2021 WL 2801961 at *1 (“[B]ifurcation will avoid prejudice to the defendants

in how they present their case to the jury.”). It would be challenging for a jury to remain

focused and objective on the limited issue of when Plaintiff had knowledge to trigger the

limitations period if the trial is not bifurcated. If the jury is inundated with evidence

concerning Ethicon’s process by which it developed and marketed its products and the

complex scientific, medical, and technical data relating to safety, jurors will find it difficult

to distinguish the limited evidence needed to resolve the statute of limitations issue

separately and fairly. If the jurors are bombarded at trial with allegations of malicious

conduct and the alleged dangerous nature of Ethicon’s product, jurors could easily lose

their objectivity and disregard the dispositive timeliness issue altogether. See In re Laurel

Valley Oil Co., No. 12-6014, 2014 WL 739126, at *3 (N.D. Ohio Feb. 26, 2014)

(“Bifurcation to avoid prejudice may occur in jury trials where the court is sufficiently

concerned that a jury’s reaction to evidence in support of one claim may unduly prejudice

the jury’s view of a separate claim.”). Because Ethicon’s statute of limitations defense has

merit, should the Court not rule as a matter of law, Rule 42(b) provides the perfect remedy.



                                               7
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 8 of 9




Bifurcating the statute of limitations promotes all the objectives of the rule with little to no

countervailing concern.

       A separate trial addressing the statute of limitations promotes efficiency and avoids

prejudice. That should end the inquiry. Defendants request an order scheduling a

preliminary trial on the statute-of-limitations issue prior to the trial on Plaintiff’s

substantive claims.

                                                   Respectfully submitted,

Dated: September 20, 2021                   By:    /s/ Christopher Cowan
                                                   Christopher Cowan (attorney in charge)
                                                   Texas State Bar No. 24084975
                                                   U.S. S.D. of Texas Bar No. 2303239
                                                   Chris.Cowan@butlersnow.com
                                                   Jordan Jarreau
                                                   Texas State Bar No. 24110049
                                                   U.S. S.D. of Texas Bar No. 332327
                                                   Jordan.Jarreau@butlersnow.com
                                                   Butler Snow LLP
                                                   1400 Lavaca St., Ste. 1000
                                                   Austin, TX 78701
                                                   P: (737) 802-1800
                                                   F: (737) 802-1801

                                                   and

                                                   Pamela L. Ferrell (pro hac vice)
                                                   Georgia Bar No. 569713
                                                   Pamela.Ferrell@butlersnow.com
                                                   Butler Snow LLP
                                                   1170 Peachtree St. NE, Suite 1900
                                                   Atlanta, GA 30309
                                                   P: (678) 515-5000
                                                   F: (678) 515-5001


                                                   Attorney for Defendants Johnson &
                                                   Johnson, and Ethicon, Inc.

                                               8
     Case 4:20-cv-03950 Document 157 Filed on 09/20/21 in TXSD Page 9 of 9




                          CERTIFICATE OF WORD COUNT

       I hereby certify that the word processor states this Reply in support of the Motion
to Bifurcate is 1,996 words, not including the case caption, signature block, and certificates.

                                                          /s/ Christopher Cowan_
                                                          Christopher Cowan


                             CERTIFICATE OF SERVICE

        I hereby certify that on September 20, 2021, the foregoing was electronically filed
with the Clerk of the Court using the CM/ECF system, causing a notification of the filings
to all counsel of record.


                                                          /s/ Christopher Cowan_
                                                          Christopher Cowan




                                              9
